SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1063
TP 10-02366
PRESENT: SCUDDER, P.J., SMITH, CENTRA, GREEN, AND GORSKI, JJ.


IN THE MATTER OF MICHAEL ARGENTIERI, PETITIONER,

                     V                                              ORDER

SUSAN CONNELL, SUPERINTENDENT, ONEIDA
CORRECTIONAL FACILITY, RESPONDENT.


MICHAEL ARGENTIERI, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Oneida County [Anthony F.
Shaheen, J.], entered October 1, 2010) to review a determination of
respondent. The determination found after a Tier II hearing that
petitioner had violated an inmate rule.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   November 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court